Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160605 & (50)                                                                                            David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PERI ROANNE WEINGRAD,                                                                                 Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160605
                                                                     COA: 342873
                                                                     Washtenaw PC: 17-000520-CZ
  CONSTANCE JONES,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  relief is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
         t0831
                                                                                Clerk